The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 4 [fig 12-15], drawn to claims 1-7, in the reply filed on 01/26/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 7:
in a predetermined region”.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wi (US 2009/0102385) in view of Hatano et al (US 2005/0022740).
Regarding claim 1:
	Wi teaches a plasma generating apparatus (plasma reactor, 10) [fig 1-2 & 0073] comprising: a gas distribution unit (20/34) including a plurality of nozzles (through gas holes, 32) to output a process gas (gas) [fig 1-2 & 0073, 0077]; counter electrodes (31) below the gas distribution unit (20/34) [fig 1-2 & 0073, 0077]; a protrusion (upper portion of 31) on a top surface of the counter electrode (31) [fig 1-2 & 0073]; power electrodes (33) between the counter electrodes (31) [fig 1-2 & 0073]; and a power supply unit (main power supply source, 40) to supply RF power (radio frequency power) to the power electrodes (33), wherein the process gas (gas) is supplied to sides of the protrusion (upper portion of 31) through the nozzles (through gas holes, 32) [fig 1-2 & 0073]. 
Wi does not specifically teach the counter electrodes being ground electrodes.
Hatano teaches counter electrodes (second electrodes, 2b) being ground electrodes (ground, G) [fig 1 & 0111].
Wi and Hatano are analogous inventions in the field of capacitively coupled plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the counter electrodes of Wi to be grounded, as in Hatano, because such a configuration effectively produces a plasma therebetween [Hatano -0115].
Regarding claims 3-4:

Regarding claim 5:
	Wi teaches the counter electrodes (31) and the power electrodes (33) are tapered (may be in a triangle structure or an inverted triangle structure) such that a distance therebetween is constant in a predetermined region (see fig 7) [fig 1-2, 7 & 0073, 0082]. 
Wi does not specifically teach the counter electrodes being ground electrodes.
Hatano teaches counter electrodes (second electrodes, 2b) being ground electrodes (ground, G) [fig 1 & 0111].
Wi and Hatano are analogous inventions in the field of capacitively coupled plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the counter electrodes of Wi to be grounded, as in 
Regarding claim 7:
	Wi teaches a plasma generating apparatus (plasma reactor, 10) [fig 1-2 & 0073] comprising: a gas distribution unit (20/34) including a plurality of nozzles (through gas holes, 32) to output a process gas (gas) [fig 1-2 & 0073, 0077]; counter electrodes (31) below the gas distribution unit (20/34) [fig 1-2 & 0073, 0077]; a protrusion (upper portion of 31) on a top surface of the counter electrode (31) [fig 1-2 & 0073]; power electrodes (33) between the counter electrodes (31) [fig 1-2 & 0073]; and a power supply unit (main power supply source, 40) to supply RF power (radio frequency power) to the power electrodes (33), wherein the counter electrodes (31) and the power electrodes (33) are tapered (may be in a triangle structure or an inverted triangle structure) such that a distance therebetween is constant in a predetermined region (see fig 7) [fig 1-2, 7 & 0073, 0082]. 
Wi does not specifically teach the counter electrodes being ground electrodes.
Hatano teaches counter electrodes (second electrodes, 2b) being ground electrodes (ground, G) [fig 1 & 0111].
Wi and Hatano are analogous inventions in the field of capacitively coupled plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the counter electrodes of Wi to be grounded, as in Hatano, because such a configuration effectively produces a plasma therebetween [Hatano -0115].
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wi (US 2009/0102385) in view of Hatano et al (US 2005/0022740) as applied to claims 1, 3-5, and 7 above, and further in view of Jeon et al (US 2007/0193515).
The limitations of claims 1, 3-5, and 7 have been set forth above.
Regarding claim 2:
Modified Wi does not specifically teach the gas distribution unit includes spacers arranged at regular intervals and extending in a first direction, and the nozzles are disposed through the spacers.
Jeon teaches a gas distribution unit includes spacers (guide pipe, 156/157) arranged at regular intervals and extending in a first direction (see fig 3a-3b), and the nozzles (132/152) are disposed through the spacers (156/157) [fig 3a-4 & 0037, 0041-0042].
Modified Wi and Jeon are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the gas distribution unit of modified Wi with spacers, as in Jeon, to allow for a change in nozzle shape thereby making it possible to uniformly spray gas [Jeon – 0042-0043].
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wi (US 2009/0102385) in view of Hatano et al (US 2005/0022740) as applied to claims 1, 3-5, and 7 above, and further in view of Miyazaki et al (US 2004/0137647).
The limitations of claims 1, 3-5, and 7 have been set forth above.
Regarding claim 6:

Miyazaki teaches power electrodes (cathode electrode, 2a) include one or more holes (grooves, 35) on a surface facing the ground electrodes (2b) to induce hollow cathode discharge (hollow cathode effect) [fig 15 & 0168-0169]. 
Modified Wi and Miyazaki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the power electrodes of modified Wi with a hole in the surface, as in Miyazaki, to create a hollow cathode effect which accelerates decomposition of the gas, and accordingly, the film formation rate and the film quality are improved [Miyazaki – 0169].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin Kendall/Primary Examiner, Art Unit 1718